Citation Nr: 1634737	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  12-20 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a rating in excess of 10 percent, prior to July 2, 2015, and a rating in excess of 30 percent, effective from July 2, 2015, for sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran served on active duty in the Army from June 1981 to August 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In an April 2015 decision, the Board in part denied the Veteran's claim for service connection for sleep apnea.  She appealed that Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a joint motion for remand, in a June 2016 Order, the Court remanded that Board decision for readjudication in accordance with the joint motion.  

In a June 2016 decision, the Board denied the Veteran's claims for increased ratings for chronic back strain with degenerative disc disease and degenerative joint disease of the right knee and remanded the claim for an increased rating for sinusitis.  While the claim for an increased rating for sinusitis has not been recertified to the Board, the Board will list it as an issue to ensure that the issue remains on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that the symptoms of her sleep apnea, including loud snoring, began during active service.  

The service treatment records do not contain any indication of sleep apnea.  There is no report of snoring or apneic episodes.

Post service, an August 2004 medical record from Kimbrough Ambulatory Care Center reflects complaints of recurrent awakening in the night, a diagnosis of rule out sleep apnea, and a referral to the sleep clinic.  A November 2004 record shows a past medical history of sleep apnea.  A June 2005 sleep study at Walter Reed Army Medical Center reflects a diagnosis of mild obstructive sleep apnea.

While the Veteran underwent a VA examination in January 2009 and an opinion was provided, the opinion was limited to whether her sleep apnea was related to sinusitis.  Thus, an opinion on whether the Veteran's sleep apnea had its onset in active service or was caused by active service is still needed.  The examiner also did not provide an opinion on whether the Veteran's sleep apnea has been aggravated by her sinusitis.  Thus, an opinion on that matter should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of her sleep apnea.  The examiner should review the claims folder and note that review in the report.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea had its onset in active service or is causally related to active service.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused or aggravated (worsened beyond the natural progress of the disease) by her sinusitis.  The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.

2.  Complete the actions requested in the remand portion of the June 2016 Board decision with respect to the claim for an increased rating for sinusitis

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

